Case 2:19-cv-02384-TLP-dkv Document 1 Filed 06/11/19 Pageiof9 PagelID1

boy
UNITED STATES OF AMERICA DISTRICT COURT
WESTERN DISTRICT OF TENNESSEE®12 "|! PM 2: 19
WESTERN DIVISION AT MEMPHIS

 

Verwa MUoung, afela

 

 

Donella D. (pseudonym), ) DOCKET NUMBER
Plaintiff, )
V. )
DEPARTMENT OF THE TREASURY, IRS )
Steven T. Mnuchen, Secretary, ) DATE: JUNE 11, 2019
Agency. )

COMPLAINT

 

TO THE HONORABLE CHANCELLORS AND/OR MAGISTRATES OF THE UNITED
STATES OF AMERICA DISTRICT COURT IN TENNESSEE FOR THE WESTERN
DISTRICT AT MEMPHIS

I. JURISDICITION AND PARTIES

1. This suit is brought and jurisdiction pursuant to section 107 (a) of the Americans with
Disabilities Act (hereafter “ADA”), 42 U.S. C. 12117, which incorporates by reference 706
of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000e-S.

2. All conditions precedent to jurisdiction under 706 of Title VII, 42 U.S.C. 2000e-5 (f) (3), has
been complied with.

3. Jurisdiction is specifically conferred upon this United States District Court by the
aforementioned statutes, as well as 28 U.S.C. 1331. Jurisdiction may also be appropriate
under 42 U.S. C. 1981, 1983, and 1985 (3), as amended by the Civil Rights Act of 1991, Pub.
L. No. 102-166, and any related claims under Tennessee law.

4. All conditions precedent to jurisdiction under the Equal Employement Opportunities
Commission has been complied with.

5. A charge against the Department of the Treasury was filed with the Equal Employment
Opportunities Commission division for the Office of Federal Operations’ and Plaintiff is
filing this claim within the 90 day timeframe allotted.

6. A notification of a right to file was received by Plaintiff 15 March 2019.

7. Plaintiff filed with the United States District Court Western District of Tennessess 11 June
2019.

8. Plaintiff, Teresa Young, is a citizen of the United States and the state of Tennessee who

resides in Memphis, TN.
9. All the discriminatory employment practices herein were committed within the state of
Tennessee.

Docket Number: 4ga@SiaeatQemtetteete.- Page 1of 9
Case 2:19-cv-02384-TLP-dkv Document 1 Filed 06/11/19 Page 2of9 PagelD 2

10.

1]
12

13.

14.

15.

16.

17.

18.

19.
20.

21.
22.

23.
24.

25.

26.

Docket Number: @

The Defendant, Department of the Treasury, (hereinafter “Agency’”) is a federal entity of the
United States’ government with offices in Memphis, Tennessee, regional office in Atlanta,
Georgia and principal place of business in Washington, D.C.

. The Agency is a Federal agency as defined in 5 U.S.C. 105.
. The Agency is a “person” within the meaning of 101(7) of ADA, 42 U.S.C. 12111(7), and

701 of Title VII of the Civil Rights Act of 1964., 42 U.S.C. 2000e.

The Agency is engaged in an industry that affects individual and business taxation within the
meaning of Section 101(7) of the ADA, 42 U.S.C. 12111(7), and Section 701 of the Civil
Rights Act of 1964, 42 U.S. C. 2000e. 12111(7), and Section 702 of the Civil Rights act of
1964., 42 U.S.C. 2000e.

The Agency employs over 25,000 or more employees and is an “employer” within the
meaning of Section 101(5)(A) of the ADA, 42 U.S.C.

Il. STATEMENT OF THE FACTS

Plaintiff is a military veteran with disabilities who was hired in December 2016 under a
VRA/VEOA federal announcement but due to a change in presidential administrations,
began work on 20 March 2017 as an Office Automation Clerk for the Department of the
Treasury (hereafter referred to as “Agency’”).

On or about August 2017, Mary Yarbrough, a temporarily-assigned department manager,
attempted to force Plaintiff to sit in a smoker’s cubicle.

Plaintiff notified Yarbrough of the need for accommodations due to her disabilities which
included asthma, chronic sinusitis, bronchitis, and allergies.

Plaintiff completed the Agency’s Reasonable Accommodations’ sheet with accompanying
doctor confirmations.

Plaintiff filed an internal EO claim in August 2017.

Plaintiff was informed by EO counselor, Karen King that she could remain in the cubicle that
she had been sitting in for which the Operations’ manager, Reginald Carr, agreed.

Agency forced a furlough upon the Plaintiff 29 September 2017 to 1 January 2018.

Plaintiff was forced to return to work in an unpaid work status to attend an EO hearing that
was prolonged due to management’s non-response in November 2017.

Plaintiff returned to work on 2 January 2018 from furlough.

Plaintiff was immediately retaliated against upon her return for participation in a protected
activity, EO.

Plaintiff was harassed to sit in the smoker’s cubicle by seasonal team-manager, Alicia
Seawood and first-time departmental manager, Mary Yarbrough.

Plaintiff filed another EO claim and internal EDI/harassment reports which included sexual
harassment.

 

Page 2 of 9
Case 2:19-cv-02384-TLP-dkv Document 1 Filed 06/11/19 Page 3of9 PagelD 3

27.

28.

29,

30.

31.

32.

33.

34,

35.

36.

37.

38.

39.

Plaintiff given a write-up January 2018 by Mary Yarbrough and Alicia Seawood regarding a
reasonable accommodation in violation of CRR§ 29 1614.702 (k) creating harm which is
deemed as a reprimand as well as setting forth conditions of employment due to this illegal
act which included termination on 12 March 2018.
The American with Disabilities’ Act (hereafter “ADA”) and the Equal Opportunity (hereafter
“EO”) makes it illegal to harm Plaintiff through its Terms and Conditions of Employment
which states
“Employers may not discriminate when it comes to such things as hiring, firing, promotions, and
pay. It also means that an employer may not discriminate when...assigning work stations, or

setting any other terms or conditions of employment- however small. Harm is also receiving
reprimands, suspensions, or termination as a result of discriminatory action.”

Plaintiff was forced to sit in another cubicle by Yarbrough and Seawood which was
purposely set aside for her in a non-work-ready state.

Plaintiff made several requests to make cubicle work-ready and to accommodate her
disabilities.

Plaintiff included the lack of any accommodations at the assigned accommodations into her
EO claim along with sexual harassment/marital status from a manager within the department.

Plaintiff had an internal mediation which was brought to a close on 6 March 2018.

On 6 March 2018, seasonal team manager; Alicia Seawood retaliated against Plaintiff for EO
participation, by demanding that Plaintiff provide her with her badge number.

7 March 2018, management demanded that she clean out her former cubicle.
8-9 March 2018 Plaintiff was progressive asked for more information.

10-11 March 2018 was a weekend and on 12 March 2018, Plaintiff returned to work and was
terminated where she was asked by Mary Yarbrough, acting manager, for her badge.

As stated on letter of termination, Plaintiff was terminated due to two write-ups.

One write-up of January 2018 pertained to reasonable accommodations: It is illegal to
terminate anyone due to reasonable accommodations as well as to retaliate against an
employee.

One write-up of 22 February 2018 pertained to filing for a manager who refused to respond
to any of Plaintiff's copious emailed requests for filing. This manager, Sirinia Wilkins,
informed Plaintiff that she no filing which was confirmed via email. Plaintiff was retaliated

Docket Number: @=--SeREMROSt Page 3 of 9
Case 2:19-cv-02384-TLP-dkv Document1 Filed 06/11/19 Page4of9 PagelD4

against by Mary Yarbrough for this second write-up as a response to an earlier email sent that
day by Plaintiff to Yarbrough and her supervisor, Reginald Carr, requesting update on state
of requested items for the non-work ready cubicle.

40. It is illegal to terminate anyone due to reasonable accommodations as well as to retaliate
against an employee for asking for updates and/or or requesting accommodations which was
done by Plaintiff.

41. Tennessee Department of Labor and Workforce Development in its March 2018 decision
concluded that Plaintiffs termination was the result of requests for reasonable
accommodations that went unfulfilled and retaliation for applicant filing EO complaints
against regarding the latter and other complaints.

Ill.CLAIM FOR RELIEF

42. Plaintiff is an individual with a “disability” as defined in Section 3(2) of the Americans with
Disabilities Act (“ADA”), 42 U.S.C. 12102. Plaintiff has
a.) a physical and mental impairments that substantially limits one or more major life

activities [which are defined as in 2A: (2) Major life activities “For purposes of paragraph (1), major
life activities include, but are not limited to, caring for oneself, performing manual tasks, speaking, breathing,
learning, reading, concentrating, thinking, communicating, and working.” ]

b.) a record of such an impairment; and

c.) is regarded by the Agency as having such impairments [which states in paragraph (3a...
“An individual meets the requirement of “being regarded as having such an impairment” if the individual
establishes that he or she has been subjected to an action prohibited under this chapter because of an actual or
perceived plivstcal ar aiental inpurarcit whether or not the impairment limits or is perceived to limit a major

life activity.)]”

43. The Merit Systems’ Protections Board sets forth that probationary employees possess the
same rights as an applicant that includes protections against discrimination due to disability
and participation in protected activities which includes EO, including retaliation for such
participation.

44. Plaintiff is a qualified individual with a disability within the meaning of Section 101(8) of the
ADA, 42 USC. 12111(8) in that the Plaintiff is an individual with a disability who, with or
without reasonable accommodation, can perform the essential functions of the job as an
Office Automation Clerk.

45. As per the Office of Disability in Employment, “To fully participate in the workforce,
applicants and employees with disabilities must have access to and use of information and
data that is comparable to the access and use by applicants and employees without

Docket Number: ¢gassiiiGliIRaDIpoeess ns Page 4 of 9
Case 2:19-cv-02384-TLP-dkv Document 1 Filed 06/11/19 Page5of9 PagelID5

46.

47.

48.

49.

50.

51.

52.

disabilities,” Plaintiff should have received comparable working technology that her peers
utilized.

Title VII makes it an unlawful employment practice for a person covered by the Act to
discriminate against an individual "because she has opposed any practice made an unlawful
employment practice by this subchapter, or because he has made a charge, testified, assisted,
or participated in any manner in an investigation, proceeding, or hearing under this
subchapter." 42 U.S.C. § 2000e-3(a). Plaintiff was retaliated against for reporting retaliatory
events against her through several protected channels including internal complaint hotlines
which resulted in inter alia constant harassment, insufficient technology, verbal harassment,
and termination.

5 U.S.C. §2302(b)(1)-(b)(13) makes it illegal and a prohibited personnel practice to take a
personnel action against an employee because of whistleblowing.

5 C.F.R. § 315.803(b) states that when an agency proposes to terminate an employee serving
a probationary or trial period for reasons based in whole or in part on conditions arising
before his appointment, the employee is entitled to the following:(a) Notice of proposed
adverse action. [and] (b) Employee ’s answer. The employee is entitled to a reasonable time
for filing a written answer to the notice of proposed adverse action and for furnishing
affidavits in support of his answer. Employee was not provided with an advance written
notice stating the reasons and the opportunity to provide a written answer to the notice of
adverse action.

5 CFR § 315.804 discusses unsatisfactory performance or conduct. Within the Agency
performance is measured in the form of evaluations. Plaintiff never received her annual

 

evaluation which was due in January 2018 and/or any evaluation, as well as any training
from the management team of the department that she was assigned to at time of termination.

Plaintiff was a Bargaining Agreement employee and signed a bargaining agreement contract
with the Agency guaranteeing Plaintiff permanent seasonal employment from January to
August 2018.

Agency is in breach of contract through the termination action of 12 March 2018.

Under Article 12, Section 4 of the Agency’s bargaining agreement it states that “the ending
date for an employee’s annual rating period shall be based the month determined by the last
digit of the employee’s social security number.” Due to this bargaining agreement statute,

Plaintiff was to provide with an annual evaluation in January 2018 but she was not. If there

Docket Num ber: GgaaG=>Siag aS PanaE Page Sof 9
Case 2:19-cv-02384-TLP-dkv Document 1 Filed 06/11/19 Page 6o0f9 PagelD 6

were any performance issues it was to be documented on it but management failed to provide
Plaintiff with this evaluation.

53. Under Article 12 Section 3 of the Agency’s bargaining agreement and pursuant to 5 U.S.C.
§§ 9508 and 4302 job performance is to be documented on the annual evaluation that
Plaintiff never received from management and Plaintiff must be provided with a Critical Job
Evaluation checklist from the management of the exact department that he or she works for
that informs Plaintiff of the duties that she is to perform. Operations 2, Department 2 of the
Accounts Management team of the Agency located at Memphis, TN never provided Plaintiff
with a Critical Job Evaluation checklist. Therefore, any and all conduct and/or performance
issues were the result of management’s improper procedures.

54. 5 CFR § 315.806 probationary employees have the same rights as an applicant which
includes protections from discrimination due to disability, reasonable accommodations for
known disabilities, as well as participation in a protected activity including EO as the Agency
is an EO/AA employer and the Agency is a “person” within the meaning of 101(7) of ADA,
42 U.S.C. 12111(7), and 701 of Title VII of the Civil Rights Act of 1964., 42 U.S.C. 2000e.

55. Plaintiff filed internal EO claims which included sexual harassment, disability, and
reasonable accommodations.

56. On Plaintiff's termination letter, Plaintiff is terminated due to reasonable accommodations
that she protested through internal EO filings in which Plaintiff was purposely assigned to a
non-work ready cubicle by a department manager that had over four months to make work-
ready and who was in violation of PPP (prohibited personnel practice: 5 C.F.R. §335.103(c
)1)(i)) that impaired Plaintiffs ability to do her job.

57. Plaintiff wore a carpal tunnel brace on her left hand and forearm each day to work. The sight
of this device provided a visual perceived disability. She was limited and/or slowed in certain

functions. In Section 3 (2) of the Americans with Disabilities Act (“ADA”), 42 U.S.C. 12102

in paragraph (3a... “An individual meets the requirement of “being regarded as having such an
impairment” if the individual establishes that he or she has been subjected to an action prohibited under this
chapter because of an actual or perceived 2! icG. or tioptaé species whether or not the impairment limits
or is perceived to limit a major life activity.)]"" Plaintiff cannot thus be discriminated against for her
disability.

58. Plaintiff cannot be terminated due to the failures of management.

59. The actions of two management personnel (Mary Yarbrough and Alicia Seawood) were the
basis for termination and disability discrimination against the Complainant. However, both
management personnel were illegally in a position of management because in federal
government no one cannot obtain multiple details/temporary assignments in one year without
returning to their original position for one year after which, a second detail can be obtained: 5

Docket Number: Gis. a Page 6 of 9
Case 2:19-cv-02384-TLP-dkv Document 1 Filed 06/11/19 Page 7of9 PagelD 7

C.F.R. §335.103 violation. Any and all write-ups that Plaintiff received from these two
personnel as well as any and all influence to terminate Plaintiff is to be dismissed due to lack
of authority.

60. Plaintiff was allegedly terminated for the lack of filing of a team manager, Sirina Wilkins.
Sirina Wilkins never informed Plaintiff of any filing verbally or in writing. Plaintiff has
dutifully proven that Plaintiff sent several emails to her as well as walked to her office
regarding filing. However, on 21 February 2018, Plaintiff spoke with Wilkins and Wilkins
confirmed that there was no filing to be done which was confirmed via email.

61. On 22 February 2018 after Plaintiff asked yet again for keys to the cubicle cabinets of the
non-work-ready cubicle which was assigned to her as a reasonable accommodations by Mary
Yarbrough-acting department manager who was in violation of 5 C.F.R. §335.103( c )1)(i)),
she chose to retaliate against Plaintiff by writing her up for non-completion of filing of Sirina
Wilkins. Yarbrough stated that Plaintiff failed to get with Wilkins regarding filing. However,
Plaintiff has proven through several emails (Exhibits D7, D7A, and D7B) that pre-date the
write-up that Plaintiff attempted to get with Wilkins of several occasions which culminated
in Wilkins informing her that there was no filing to be done.

62. 5 U.S.C. §2302(b)(1)-(b)(13) makes it illegal and a prohibited personnel practice to take a
personnel action against any employee because of the exercise of an appeal, complaint, or
grievance right.

63. On March 6, 2018, internal EO counselor, A. Lara, distributed notification of the closure of
mediation to Plaintiffs internal complaint.

64. On March 6, 2018, seasonal assigned team manager, asked Plaintiff to provide her badge
number to her and on each day thereafter, more information was asked of Plaintiff to supply
to management.

65. Four business day/work days later, Plaintiff is terminated on12 March 2018. Each reason
cited were contained in Plaintiffs internal EO charges. The charge whose mediation closed
on 6 March 2018 has now been elevated to the Office of Federal Operations’ Equal
Opportunity Commission: Docket # 0120181526.

66. Plaintiff is a disabled veteran and needed accommodations that were never provided to her.

67. Plaintiff had to order several accommodations for herself as proven to the Merit Systems
Protections Board. Management of the Agency never ordered any item to accommodate
Plaintiff.

68. Plaintiff made several internal complaints due to the lack of accommodations and other EO
filings which in turn were listed as reasons for her termination on termination letter.

Docket Number: QgaaGeaaOiGIGINgEiattn) Page 7 of 9
Case 2:19-cv-02384-TLP-dkv Document 1 Filed 06/11/19 Page 8o0f9 PagelD 8

69. 5 U.S.C. §2302(b)(1)-(b)(13) makes it illegal and a prohibited personnel practice to
discriminate against an employee on the basis of conduct, which does not adversely affect the
performance of the employee, including discrimination based on sexual orientation.

70. The Civil Service Reform Act (CSRA), which covers federal agencies, contains several rules
designed to promote fairness in federal personnel actions and prohibit discrimination against
applicants and employees with disabilities.

71. Under CRR§ 29 1614.702 (k) “The term issue of alleged discrimination means one of the
following challenged agency actions affecting a term or condition of employment as listed on
EEOC Standard Form 462 Appointment/hire; assignment of duties; awards; conversion to full

time; disciplinary action/demotion; disciplinary action/reprimand; disciplinary
action/suspension; disciplinary action/removal; duty hours; evaluation/appraisal;
examination/test; harassment/non-sexual; harassment/sexual; medical examination;
pay/overtime; promotion/non-selection; reassignment/denied; reassignment/directed; reasonable
accommodation; reinstatement; retirement; termination; terms/conditions of employment; time
and attendance; training; and, other.

IV. PRAYER FOR RELIEF
Plaintiff respectfully prays the court to grant the following relief:

1. Agency be found as being discriminatory against Plaintiff due to disability and reprisal
for protected activity including a violation of CRR§ 29 1614.702 (k).

2. Agency decision to terminate be overturned due to lack of staff authority: 5 C.F.R.
§335.103 violation.

3. Order that Agency be found guilty of EEO MD-110.

4. Order that Plaintiff be returned to work effectively immediately.

5. Order that Plaintiff be awarded back pay, medical benefits, and a restoration of
retroactive retirement contributions with interest and Agency matches she would have
earned during March 13, 2018 to the present date.

6. Order that the Plaintiff be transferred to a different department and/or under different
team and departmental management upon return to work.

7. Grant such other and further relief as may be just and proper.

V. CONCLUSION

For the foregoing reasons, Plaintiff requests that the Court grant her leave until 1 October 2019
to receive a full investigation of the remanded claim by the Agency because to not do so would

clearly reflect a violation of the Agency with reference to EEO MD-110, Chapter 6 in which

Docket Number: aii.->aainesaaate Page 8 of 9
Case 2:19-cv-02384-TLP-dkv Document 1 Filed 06/11/19 PageQ9Yof9 PagelID9

sanctions should be imposed on the Agency for failure to investigate the claims and attempting to
ensure the lack of addition to the case of the claims it dismissed.

Petitioner has two cases regarding the same matter against the Defendant. One has been thust to
be reviewed by the United States District Court while the other, case 490-2019-00087X resides
with the EEOC-Administrative Court at Memphis. These two cases pertain to the inter alia same
matters: discrimination, retaliation, and wrongful termination.

Moreover, a continuance would also allow Petitioner to obtain a court appointed attorney, obtain
progress upon the connecting case to this claim which is currently with the administrative court
division of the Equal Employment Opportunities Commission at Memphis to see if they can be
joined, as well as to extend requests for mediation if Defendant is willing to attend a mediation to

resolve these two cases of likekind.

Respectfully submitted this 11th day of June, 2019.

wv GG
Teresa Young 7

P.O. Box 241702

Docket Number: eae) Page 9 of 9
